Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8 – 12, 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Surti et al. (US Pub. No. 2018/0286105 A1).
As to claim 1, Surti shows a system (100, Fig. 1 and para. 45) of recognizing a user hand gesture (para. 158) and providing virtual reality content (para. 151) based on deep learning using transfer learning (para. 172), the system comprising: a head mounted display (HMD) (Fig. 11 and para. 239) configured to display, to a user, virtual reality content (para. 239) based on a hand gesture (para. 240); a hand gesture sensor (cameras 1108, 1110, etc.) configured to acquire hand data of the user (Fig. 11 and para. 241); and a controller (i.e. processing architecture) device configured to receive the hand data and convert the received hand data into hand gesture data (para. 241), manage a hand gesture recognizer on the basis of deep learning (paras. 172 and 241), and perform content execution management (para. 241).
As to claim 2, Surti shows that the hand gesture sensor transmits the hand data, which is acquired using a camera disposed on a front surface of the HMD (Fig. 11 and para. 241), to the controller device (par. 241).

As to claim 6, Surti shows that the controller device, in response to a result output of absence of the hand gesture recognizer with respect to the hand gesture data, executes content for generating a deep learning-based user hand gesture recognizer using transfer learning (paras. 172 and 241).
As to claim 8, Surti shows that the controller device, in response to output of the hand gesture recognition result for the hand gesture data, executes hand gesture recognition-based user content (para. 241).
As to claim 9, Surti shows that the controller device uses latest user hand data of the hand gesture data to render a hand in the content (paras. 172 and 241).
As to claim 10, Surti shows a method of recognizing a user hand gesture (para. 158) and providing virtual reality content (para. 151) based on deep learning using transfer learning (para. 172), the method comprising the steps of: (a) receiving hand data and converting the received hand data into hand gesture data (para. 241); (b) identifying whether a suitable hand gesture classifier exists using the hand gesture data (paras. 172 and 241); and (c) when it is identified in the step (b) that the suitable hand gesture classifier does not exist, executing content for generating deep learning-based hand gesture recognizer using transfer learning (para. 172), and when it is identified in the step (b) that the suitable hand gesture classifier exists, executing hand gesture recognition-based user content (para. 241).

an inputter (cameras 1108, 1110, etc.) configured to receive hand data (Fig. 11 and para. 241); a memory (inherently included) in which a program for providing virtual reality content using the hand data is stored (para. 239); a processor (i.e. processing architecture) configured to execute the program (para. 241), wherein the processor receives the hand data and converts the received hand data into hand gesture data (para. 241), manages a hand gesture recognizer on the basis of deep learning (paras. 172 and 241), and performs content execution management (para. 241).
As to claim 12, Surti shows that the hand gesture sensor transmits the hand data, which is acquired using a camera disposed on a front surface of the HMD (Fig. 11 and para. 241), to the controller device (par. 241).
As to claim 14, Surti shows that the controller device outputs a recognition result according to a presence or absence of the hand gesture recognizer that derives a hand gesture recognition result using the hand gesture data (para. 241).
As to claim 15, Surti shows that the controller device, in response to a result output of absence of the hand gesture recognizer with respect to the hand gesture data, executes content for generating a deep learning-based user hand gesture recognizer using transfer learning (paras. 172 and 241).



.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Surti in  view of Latta et al. (US Pub. No. 2014/0306891 A1).
As to claim 3, Surti shows that the controller device transmits and receives the hand data to and from the hand gesture sensor (para. 241).
Surti does not show that the device transmits and receives haptic data.
Latta shows that a device transmits and receives haptic data (Fig. 4A and para. 51).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Surti with those of Letta because it allows the device to provided real-time feedback (para. 51).
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Surti in  view of Wang et al. (US Pub. No. 2020/0167554 A1).


Wang shows the process of accumulation and interpolation on pieces of data to convert the data into gesture data (para. 95).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Surti with those of Letta because it allows the device to increase a gesture recognition speed and reduce a gesture recognition delay (para. 145).
Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627